—In a matrimonial action, the defendant husband appeals from an order of the Supreme Court, Queens County, entered July 7, 1975, which (1) denied his motion to modify a prior judgment of divorce and (2) granted plaintiff’s cross motion to the extent, inter alia, of (a) directing the entry of a money judgment for the amount of arrears in the payment of alimony, child support and counsel fees pursuant to the said prior judgment and (b) awarded a counsel fee in the amount of $150 to plaintiff. Order reversed, without costs, and action remanded to Special Term for a hearing in accordance herewith. In the light of defendant’s allegation of drastically changed financial circumstances, Special Term acted improvidently in not holding a hearing to determine his current financial situation and the needs of plaintiff and the child (see Espejo v Espejo, 41 AD2d 555; cf. Matter of Hunter v Hunter, 41 AD2d 772; Berg v Berg, 48 AD2d 873). Rabin, Acting P. J., Latham, Hargett, Christ and Shapiro, JJ., concur.